.   ..   _,:   ::::. .

                 i't.
                    \



. . .
  .,   ...   ~




 ~i'iP.~                :,s'i'i .
J:sJ._R&L. P~ll~
    .lllfritW~ i' i, . __




                                    ''s'<iiiss~~sss.                        i'..




                                                                .   'i.:.
i.i:   :   '   .i
            . i.' ~i~i' ' i.': >...   f   '   :ii
                                                    1 '.s:   ~   '




                                                                                ., ';


'i'i.'...




                                                                                                  ... i s~ ...
                                                                                        .......

                                                                     '    '
                                                                         .'t.
           . ,s,'   ~i




..... ii
  '




                          ..
                               ..   is. .            .......       '
                                                                                                    ..
                         < i'i                           .,                             ... ~s.,. ' .            l'_ ~.       .         i:~ ' .   ..7: .
                                                          i..              '.     ii.   __   ::            _:   . i'      .       ''   i..                                                            .              "'1:, s~s
                                                                                                                                                                             ........
                                                                                                                                                                                    s~     '   .,i,       .,




                                                                                                                                                                                               .      ...                   ',':
                                                                                                                                                                                                               ._i<t.J   '''' i\.

                                                                                                                                                                                                                         ;.:~ii ii,


                                                                                                                                                                                                                       :.        ;
                                                                                                                                                                                                                          .      "
                                                                                                                                                                                                                                ~r:




                                                                                                                                                           "        .                                                            li'




                                                                                                                                                                                                                                i.i
                                                                             .. ' t '         i.   .:i.   s~ ~ '. s~i     .
                                               s.             ,.       I   .i~,


                                      i::   ~sss. : i,    '. <::. ::s'.




                                                                                                                                                               s,   .:       i _i ii i:<~r~A;;,,~j~,
                                                                                                                                                                                                                  ,.        .
                                                                                                                                                                             sss:ii~ '             ,i,~s.. ~,,,,Hi~i"''" ,J' ~

                                                                                                                                                                                  i.
                                                                                                                                                                         .             '              .